DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-5, 8-15, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
5.	It is noted that claims 1, 8,  and 11 have been amended.

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux U.S. 2013/0289591 (herein referred to as “Boudreaux”) and in view of Abbott WO 2016/100719 (herein referred to as “Abbott”), McHenry U.S. 2016/0310204 (herein referred to as “McHenry”), and Hibner U.S. 2016/0089175 (herein referred to as “Hibner”).
8.	Regarding Claim 1, Boudreaux teaches a surgical instrument, comprising:
An ultrasonic blade (Fig. 10, ref num 79, para 0168, “the transducer 50 and transmission assembly 71 (including or excluding the end effector 81) may be referred to as an ultrasonic drive system”); and
A clamp arm moveable relative to the ultrasonic blade to transition the end effector between an open configuration and a closed configuration to clamp tissue between the ultrasonic blade and the clamp arm (Fig. 10, ref num 451 “clamp arm assembly”, para 0200 “clamp arm assembly 451 can be rotated between open and closed positions relative to the sheath”);
A transducer configured to generate an ultrasonic energy output (para 0201 “ultrasonic transducer 50”);
A waveguide configured to transmit the ultrasonic energy output to the ultrasonic blade (para 0198 “ultrasonic transducer 50”).
Boudreaux also teaches wherein crossing an upper predetermined threshold of the parameter causes the control circuit to effect a first electromechanical system (para 0195, “During this period the ultrasonic transducer 50 mechanically activates the blade 79 at the first drive frequency”), wherein the first electromechanical system is configured to seal and cut the tissue (para 0195 “the processor then applies a second…signal…for transecting, coagulating, and sealing tissue”).  Boudreaux discusses the different frequencies being applied as the impedance crosses predetermined thresholds (whether above or below), in which there is second electromechanical system that is activated (para 0196 “when the transducer impedance Z drops below a predetermined threshold…sets the drive frequency to the resonant frequency”).
However, Boudreaux fails to teach the clamp arm comprising a tissue sensing circuit and that the control circuit is configured to determine a position of the tissue based on data received from the tissue sensing circuit, and adjust a clamp arm load based thereon; monitor a parameter of the surgical instrument and that the second electromechanical system is configured to apply a force by the end effector to tissue located between the clamp arm and the ultrasonic blade, wherein the first and second electromechanical systems are coordinated in operation to produce a correlated effect on the tissue; determine the parameter crosses an upper predetermined threshold of the parameter that causes the control circuit to decrease a power delivered to tissue and maintain the force applied by the end effector to tissue located between the clamp arm and ultrasonic blade, wherein the coordinated effect on the tissue reduces the parameter below the upper predetermined threshold; and determine that the parameter crosses a lower predetermined threshold of the parameter that causes the control circuit to maintain the power delivered to tissue and increase the force applied by the end effector to tissue located between the clamp arm and ultrasonic blade, wherein the coordinated effect on the tissue increases the parameter above the lower predetermined threshold.
Abbott teaches a control circuit (Fig. 43 & 44, control unit 554, para 0206) configured to monitor a parameter of the surgical instrument ("parameters can be measured and then communicated to the controller of the device 500 or a control unit 554", para 0206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux to incorporate the teachings of Abbott to have a control circuit configured to monitor a parameter of the surgical instrument. Parameters are monitored in order to actuate certain electromechanical systems, in which the control circuits and utilized in order to effectively and optimally monitor the parameters (Abbott, para 0206).
	McHenry teaches an electrosurgical system contains a generator, controller, sensing circuitry, and forceps (see Fig. 1 and abstract).  The sensing circuitry (Fig. 2, ref num 11) electrically communicates with a controller (Fig. 2, ref num 4) in which the sensor circuitry provides feed back to the controller so that the controller may then signal different output stages as necessary (para 0034).  There are a first and second electromechanical system, in which the second applies pressure to the tissue (para 0037 and 0040).  As parameters (such as impedance, temperature, fluid presence, output current/voltage, see para 0034) are monitored, the controller utilizes the data to adjust power and other control functions of the system (para 0034).  In one scenario, when the parameter crosses an upper predetermined threshold, the power decreases and the force is maintained (para 0053 “if it is determined that the measured impedance (Z_T) is greater than a predetermined impedance threshold…the control system determines that a tissue reaction has occurred…and initiates a cooling stage or phase…in which low power RF energy, e.g., RF energy having a power less than the peak power, is applied to the tissue”, it is understood that when this stage begins, the grasping stage does not change, therefore remaining constant, see para 0049 and 0059).  The stage would then complete, and end, therefore, reducing the parameter below the upper predetermined threshold (Fig. 3B, ref num 390; para 0053 “the adaptive cooling stage…caries the power of the RF energy so that changes in the measured impedance of the tissue tracks a desired changes in impedance over time”).  In another scenario, correlated with the first (see Fig. 3A), when the parameter crosses a lower predetermined threshold, the power is maintained and the force is increased (para 0049 “the measured impedance falls below the low impedance threshold….controller issues a regrasp alarm” initiated that the tissue be grasped again, with the force increased.  As the power has yet to be applied in this stage, and is not applied with the parameter reading, it remains constant).  Once the impedance is determined to not be below the lower threshold, then the system moves on to the next stage, meaning the regrasping of tissue, or increase in force increases the parameter above the lower predetermined threshold (para 0048-0049).  The parameter is monitored to initiate these different stages/electromechanical systems in order to ensure that the tissue sealing process is completed (para 0042).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of Boudreaux-Abbott in which the parameter is monitored in order to effect different levels of power and force on the target area in order to ensure that the sealing process and treatment is completed.
	Hibner teaches a surgical instrument comprising an end effector (Fig. 1, ref num 14) with a clamp arm (Fig. 1, ref nums 16a/16b) comprising a tissue sensing circuit (para 0013 “a change in distance between the jaws from the opened to closed position can be determined using a Hall Effect sensor”), and a control circuit configured to determine a position of the tissue based on data received from the tissue sensing circuit (para 0013 “a change in distance between the jaws from the opened to closed position can be determined using a Hall Effect sensor”; para 0110 “a sensor, such as a Hall effect sensor, proximity sensor”), and adjust a clamp arm load based thereon (para 0110 “in response, the device can change the amount of compressive force applied to the tissue by the jaws”). Hibner also teaches that these sensing methods are utilized in order to determine whether the desired effect of the treatment has been achieved, such as cutting or sealing, so that it can then be determined whether additional energy or treatment should be applied to the tissue (para 0111).  Boudreaux does teach that the end effector contains a feedback mechanism in which sensed tissue impedance eventually adjusts the characteristics of the surgical system (Boudreaux, para 0197-0198).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Boudreaux to include a tissue sensing circuit which provides data in order to adjust a clamp arm load, in order to ensure the proper treatment to the target tissue.

9.	Regarding Claim 11, Boudreaux teaches a surgical instrument, comprising:
An ultrasonic blade (Fig. 10, ref num 79, para 0168, “the transducer 50 and transmission assembly 71 (including or excluding the end effector 81) may be referred to as an ultrasonic drive system”); and
A clamp arm moveable relative to the ultrasonic blade to transition the end effector between an open configuration and a closed configuration to clamp tissue between the ultrasonic blade and the clamp arm (Fig. 10, ref num 451 “clamp arm assembly”, para 0200 “clamp arm assembly 451 can be rotated between open and closed positions relative to the sheath”);
A transducer configured to generate an ultrasonic energy output (para 0201 “ultrasonic transducer 50”);
A waveguide configured to transmit the ultrasonic energy output to the ultrasonic blade (para 0198 “ultrasonic transducer 50”).
Boudreaux also teaches wherein a reading greater than or equal to an upper predetermined threshold of the parameter causes the control circuit to effect a first electromechanical system (para 0195, “During this period the ultrasonic transducer 50 mechanically activates the blade 79 at the first drive frequency”), wherein the first electromechanical system is configured to seal and cut the tissue (para 0195 “the processor then applies a second…signal…for transecting, coagulating, and sealing tissue”).  Boudreaux discusses the different frequencies being applied as the impedance crosses predetermined thresholds (whether above or below), in which there is second electromechanical system that is activated (para 0196 “when the transducer impedance Z drops below a predetermined threshold…sets the drive frequency to the resonant frequency”).
However, Boudreaux fails to teach the clamp arm comprising a tissue sensing circuit, and the control circuit is configured to determine a position of the tissue based on data received from the tissue sensing circuit, and adjust a clamp arm load based thereon, monitor a parameter of the surgical instrument and that the second electromechanical system is configured to apply a force by the end effector to tissue located between the clamp arm and the ultrasonic blade, wherein the first and second electromechanical systems are coordinated in operation to produce a correlated effect on the tissue; determine the parameter crosses an upper predetermined threshold of the parameter that causes the control circuit to decrease a power delivered to tissue and maintain the force applied by the end effector to tissue located between the clamp arm and ultrasonic blade, wherein the coordinated effect on the tissue reduces the parameter below the upper predetermined threshold; and determine that the parameter crosses a lower predetermined threshold of the parameter that causes the control circuit to maintain the power delivered to tissue and increase the force applied by the end effector to tissue located between the clamp arm and ultrasonic blade, wherein the coordinated effect on the tissue increases the parameter above the lower predetermined threshold.
Abbott teaches a control circuit (Fig. 43 & 44, control unit 554, para 0206) configured to monitor a parameter of the surgical instrument ("parameters can be measured and then communicated to the controller of the device 500 or a control unit 554", para 0206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux to incorporate the teachings of Abbott to have a control circuit configured to monitor a parameter of the surgical instrument. Parameters are monitored in order to actuate certain electromechanical systems, in which the control circuits and utilized in order to effectively and optimally monitor the parameters (Abbott, para 0206).
	McHenry teaches an electrosurgical system contains a generator, controller, sensing circuitry, and forceps (see Fig. 1 and abstract).  The sensing circuitry (Fig. 2, ref num 11) electrically communicates with a controller (Fig. 2, ref num 4) in which the sensor circuitry provides feed back to the controller so that the controller may then signal different output stages as necessary (para 0034).  There are a first and second electromechanical system, in which the second applies pressure to the tissue (para 0037 and 0040).  As parameters (such as impedance, temperature, fluid presence, output current/voltage, see para 0034) are monitored, the controller utilizes the data to adjust power and other control functions of the system (para 0034).  In one scenario, when the parameter crosses an upper predetermined threshold, the power decreases and the force is maintained (para 0053 “if it is determined that the measured impedance (Z_T) is greater than a predetermined impedance threshold…the control system determines that a tissue reaction has occurred…and initiates a cooling stage or phase…in which low power RF energy, e.g., RF energy having a power less than the peak power, is applied to the tissue”, it is understood that when this stage begins, the grasping stage does not change, therefore remaining constant, see para 0049 and 0059).  The stage would then complete, and end, therefore, reducing the parameter below the upper predetermined threshold (Fig. 3B, ref num 390; para 0053 “the adaptive cooling stage…caries the power of the RF energy so that changes in the measured impedance of the tissue tracks a desired changes in impedance over time”).  In another scenario, correlated with the first (see Fig. 3A), when the parameter crosses a lower predetermined threshold, the power is maintained and the force is increased (para 0049 “the measured impedance falls below the low impedance threshold….controller issues a regrasp alarm” initiated that the tissue be grasped again, with the force increased.  As the power has yet to be applied in this stage, and is not applied with the parameter reading, it remains constant).  Once the impedance is determined to not be below the lower threshold, then the system moves on to the next stage, meaning the regrasping of tissue, or increase in force increases the parameter above the lower predetermined threshold (para 0048-0049).  The parameter is monitored to initiate these different stages/electromechanical systems in order to ensure that the tissue sealing process is completed (para 0042).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of Boudreaux-Abbott in which the parameter is monitored in order to effect different levels of power and force on the target area in order to ensure that the sealing process and treatment is completed.
Hibner teaches a surgical instrument comprising an end effector (Fig. 1, ref num 14) with a clamp arm (Fig. 1, ref nums 16a/16b) comprising a tissue sensing circuit (para 0013 “a change in distance between the jaws from the opened to closed position can be determined using a Hall Effect sensor”), and a control circuit configured to determine a position of the tissue based on data received from the tissue sensing circuit (para 0013 “a change in distance between the jaws from the opened to closed position can be determined using a Hall Effect sensor”; para 0110 “a sensor, such as a Hall effect sensor, proximity sensor”), and adjust a clamp arm load based thereon (para 0110 “in response, the device can change the amount of compressive force applied to the tissue by the jaws”). Hibner also teaches that these sensing methods are utilized in order to determine whether the desired effect of the treatment has been achieved, such as cutting or sealing, so that it can then be determined whether additional energy or treatment should be applied to the tissue (para 0111).  Boudreaux does teach that the end effector contains a feedback mechanism in which sensed tissue impedance eventually adjusts the characteristics of the surgical system (Boudreaux, para 0197-0198).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Boudreaux to include a tissue sensing circuit which provides data in order to adjust a clamp arm load, in order to ensure the proper treatment to the target tissue.

10.	Regarding Claim 2 and 12, Boudreaux teaches the monitoring of impedance, but fails to teach the control circuit monitoring the parameter being tissue impedance.
Abbott teaches the parameter being tissue impedance (para 0138).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux to incorporate the teachings of Abbott to have the parameter be tissue impedance.  This is a parameter that can be sensed or measured by sensors that are in communication with the electrodes of the device, in order to adjust the power that is applied to the device in order to properly actuate the electromechanical system (para 0138).

11.	Regarding Claim 3 and 13, Boudreaux does not teach the parameter being tissue temperature. 
Abbott teaches the parameter being tissue temperature (para 0138).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux to incorporate the teachings of Abbott to have the parameter be tissue temperature.  This is a parameter than can be sensed or measured by sensors that are in communication with the electrodes of the device, in order to adjust the power that is applied to the device in order to properly actuate the electromechanical system (para 0138).

12.	Regarding Claim 4 and 14, Boudreaux teaches wherein crossing the upper predetermined threshold of the parameter causes the control circuit to effect a change in the ultrasonic energy output of the transducer (para 0194-0196).  The control circuit has a purpose of actuating commands upon predetermined algorithms, such as a parameter threshold being crossed, in order to change the energy output of the transducer, which delivers the energy to the tissue (para 0195).

13.	Regarding Claim 5 and 15, Boudreaux teaches crossing the lower predetermined threshold of the parameter causes the control circuit to effect a change in the power delivery to the motor (para 0195-0196). The control circuit has a purpose of actuating commands upon predetermined algorithms, such as a parameter threshold being crossed, in which the magnitude of power may be changed for the motor (para 0195).
Boudreaux does not teach a motor configured to move the clamp arm toward the closed configuration.
Abbott teaches a motor (Fig. 43 and 44, ref num 514), configured to move the clamp arm toward the closed configuration (para 0206).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux to incorporate the teachings of Abbott to have a motor configured to move the clamp arm toward the closed configuration.  The motor works alongside the control circuit in order to exert a force on the jaws in order to treat the tissue, all by the measured parameters in place (para 0206).

14.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott WO 2016/100719 (herein referred to as “Abbott”) and in view of Boudreaux, McHenry, and Hibner.
15.	Regarding Claim 8, Abbott teaches a surgical instrument (Fig. 43 and 44, ref num 500) comprising an ultrasonic blade (para 0195 “end effector assembly 505 can include…a blade”), a jaw (Fig. 43 and 44, ref num 506) movable relative to the ultrasonic blade between an open configuration and a closed configuration to clamp tissue between the ultrasonic blade and jaw (para 0206), and a motor (Fig. 43 and 44, ref num 554) configured to move the jaw toward the closed configuration (para 0206), a control circuit (Figs. 43 and 44, control unit 554, para 0206) configured to monitor a parameter of the surgical instrument (para 0206, “parameters can be measured and then communicated to the controller of the device 500 or a control unit 554”)
Abbott fails to teach the jaw comprising a tissue sensing circuit, the control circuit configured to determine a position of the tissue based on data received from the tissue sensing circuit, and adjust a clamp arm load based thereon, the first electromechanical system is configured to seal and cut the tissue the second electromechanical system is configured to apply a force by the end effector to tissue located between the clamp arm and the ultrasonic blade, wherein the first and second electromechanical systems are coordinated in operation to produce a correlated effect on the tissue; determine the parameter crosses an upper predetermined threshold of the parameter that causes the control circuit to decrease a power delivered to tissue and maintain the force applied by the end effector to tissue located between the clamp arm and ultrasonic blade, wherein the coordinated effect on the tissue reduces the parameter below the upper predetermined threshold; and determine that the parameter crosses a lower predetermined threshold of the parameter that causes the control circuit to maintain the power delivered to tissue and increase the force applied by the end effector to tissue located between the clamp arm and ultrasonic blade, wherein the coordinated effect on the tissue increases the parameter above the lower predetermined threshold.
Boudreaux teaches a control circuit configured to monitor a parameter of the surgical instrument, wherein reaching an upper predetermined threshold of the parameter causes the control circuit to effect a change in energy delivered to the tissue (para 0195-0196) by a first electromechanical system configured to seal and cut the tissue (para 0195-0196), and wherein reaching a lower predetermined threshold of the parameter causes the control circuit to effect a change in energy delivered to the motor by a second electromechanical system configured to transition the end effector between the open configuration and the closed configuration (para 0195-0196). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Turner to incorporate the teachings of Boudreaux to have wherein crossing an upper predetermined threshold of the parameter causes the control circuit to effect a first electromechanical system, and wherein crossing a lower predetermined threshold of the parameter causes the control circuit to effect a second electromechanical system different than the first electromechanical system, such as seal and cutting the tissue and transitioning the end effector from open to closed. The advantage to have predetermined thresholds is in order to effectively apply treatment to the targeted tissue without actuating the electromechanical systems before they are needed in the treatment; this could lead to improper treatment of the targeted tissue (Boudreaux, para 0196).
	McHenry teaches an electrosurgical system contains a generator, controller, sensing circuitry, and forceps (see Fig. 1 and abstract).  The sensing circuitry (Fig. 2, ref num 11) electrically communicates with a controller (Fig. 2, ref num 4) in which the sensor circuitry provides feed back to the controller so that the controller may then signal different output stages as necessary (para 0034).  There are a first and second electromechanical system, in which the second applies pressure to the tissue (para 0037 and 0040).  As parameters (such as impedance, temperature, fluid presence, output current/voltage, see para 0034) are monitored, the controller utilizes the data to adjust power and other control functions of the system (para 0034).  In one scenario, when the parameter crosses an upper predetermined threshold, the power decreases and the force is maintained (para 0053 “if it is determined that the measured impedance (Z_T) is greater than a predetermined impedance threshold…the control system determines that a tissue reaction has occurred…and initiates a cooling stage or phase…in which low power RF energy, e.g., RF energy having a power less than the peak power, is applied to the tissue”, it is understood that when this stage begins, the grasping stage does not change, therefore remaining constant, see para 0049 and 0059).  The stage would then complete, and end, therefore, reducing the parameter below the upper predetermined threshold (Fig. 3B, ref num 390; para 0053 “the adaptive cooling stage…caries the power of the RF energy so that changes in the measured impedance of the tissue tracks a desired changes in impedance over time”).  In another scenario, correlated with the first (see Fig. 3A), when the parameter crosses a lower predetermined threshold, the power is maintained and the force is increased (para 0049 “the measured impedance falls below the low impedance threshold….controller issues a regrasp alarm” initiated that the tissue be grasped again, with the force increased.  As the power has yet to be applied in this stage, and is not applied with the parameter reading, it remains constant).  Once the impedance is determined to not be below the lower threshold, then the system moves on to the next stage, meaning the regrasping of tissue, or increase in force increases the parameter above the lower predetermined threshold (para 0048-0049).  The parameter is monitored to initiate these different stages/electromechanical systems in order to ensure that the tissue sealing process is completed (para 0042).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of Abbott-Boudreaux in which the parameter is monitored in order to effect different levels of power and force on the target area in order to ensure that the sealing process and treatment is completed.
Hibner teaches a surgical instrument comprising an end effector (Fig. 1, ref num 14) with a clamp arm (Fig. 1, ref nums 16a/16b) comprising a tissue sensing circuit (para 0013 “a change in distance between the jaws from the opened to closed position can be determined using a Hall Effect sensor”), and a control circuit configured to determine a position of the tissue based on data received from the tissue sensing circuit (para 0013 “a change in distance between the jaws from the opened to closed position can be determined using a Hall Effect sensor”; para 0110 “a sensor, such as a Hall effect sensor, proximity sensor”), and adjust a clamp arm load based thereon (para 0110 “in response, the device can change the amount of compressive force applied to the tissue by the jaws”). Hibner also teaches that these sensing methods are utilized in order to determine whether the desired effect of the treatment has been achieved, such as cutting or sealing, so that it can then be determined whether additional energy or treatment should be applied to the tissue (para 0111).  Boudreaux does teach that the end effector contains a feedback mechanism in which sensed tissue impedance eventually adjusts the characteristics of the surgical system (Boudreaux, para 0197-0198).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Boudreaux to include a tissue sensing circuit which provides data in order to adjust a clamp arm load, in order to ensure the proper treatment to the target tissue.

16.	Regarding Claim 9, Abbott teaches the parameter being tissue impedance (para 0138).

17.	Regarding Claim 10, Abbott teaches the parameter being tissue temperature (para 0138).

18.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux, Abbott, McHenry, and Hibner, and further in view of Brogna U.S. 2019/0314081 (herein referred to as “Brogna”; earliest filing date from provisional application 03/05/2009). 
19.	Regarding Claim 18 and 20, Boudreaux as modified fails to teach wherein crossing the lower predetermined threshold of the parameter inhibits the first electromechanical system from cutting and sealing the tissue.
However, Brogna teaches a surgical system that contains a surgical instrument (Fig. 1) that contains a controller (Fig. 6, ref num 114) in which prevents the tissue from sealing and cutting in response to a pressure sensor sensing the clamping pressure is below a predetermined threshold (Claim 8).  According to Brogna, the tissue is only cut after it has been sealed, therefore, if the stop mechanism prevents sealing, it also prevents cutting (para 0009).  The sealing mechanism may need to be stopped until an acceptable clamping force is reached (para 0064) in order to ensure proper sealing of the tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Boudreaux in order to incorporate the stopping mechanism to prevent sealing and cutting of the tissue in order to ensure proper actuation of these mechanisms at the desired parameter range.

20.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott, Boudreaux, McHenry, and Hibner and further in view of Brogna.
21.	Regarding Claim 19, Abbott as modified fails to teach wherein crossing the lower predetermined threshold of the parameter inhibits the first electromechanical system from cutting and sealing the tissue.
However, Brogna teaches a surgical system that contains a surgical instrument (Fig. 1) that contains a controller (Fig. 6, ref num 114) in which prevents the tissue from sealing and cutting in response to a pressure sensor sensing the clamping pressure is below a predetermined threshold (Claim 8).  According to Brogna, the tissue is only cut after it has been sealed, therefore, if the stop mechanism prevents sealing, it also prevents cutting (para 0009).  The sealing mechanism may need to be stopped until an acceptable clamping force is reached (para 0064) in order to ensure proper sealing of the tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Boudreaux in order to incorporate the stopping mechanism to prevent sealing and cutting of the tissue in order to ensure proper actuation of these mechanisms at the desired parameter range.

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794